DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a system, classified in A61B5/165.
II. Claims 5-7, drawn to a system, classified in A61B5/165.
III. Claims 8-10, drawn to method, classified in A61B5/165.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of an Internet of Things (IoT) device including, a microphone, a temporary memory storage in the IoT device for recording and storing verbal cues input through the microphone, and a wireless module configured to transmit the recorded verbal cues as a data packet; and a host server or cloud-based server network configured to: receive the transmitted recorded verbal cues; operate a processing server configured to analyze the transmitted recorded verbal cues; transcribe the recorded verbal cues into text or speech data; analyze the recorded verbal cues in comparison to stored known behavior of the special needs individual; generate an automated prognosis of the analyzed recorded verbal cues based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result including the transcribed text or speech data as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of an Internet of Things (IoT) device including, one or more buttons, wherein button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior when pressed in succession or held for an extended time, a temporary memory storage in the IoT device for recording and storing the button press sequences, and a wireless module configured to transmit recorded button press sequences; a host server or cloud-based server network configured to: receive the transmitted recorded button press sequences; operate a processing server configured to analyze the transmitted recorded button press sequences for patterns; analyze the patterns in comparison to stored known behavior of the special needs individual; generate an automated prognosis of the analyzed pattern based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention III can be performed by another and materially different apparatus from invention I, as invention III does not require any of the details of invention I, including an Internet of Things (IoT) device including, one or more buttons, wherein button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior when pressed in succession or held for an extended time, a temporary memory storage in the IoT device for recording and storing the button press sequences, and a wireless module configured to transmit recorded button press sequences; a host server or cloud-based server network configured to: receive the transmitted recorded button press sequences; operate a processing server configured to analyze the transmitted recorded button press sequences for patterns; analyze the patterns in comparison to stored known behavior of the special needs individual; generate an automated prognosis of the analyzed pattern based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result.  Instead, invention III is performed by another and materially different device including an electronic storage device that stores a pre-defined set of button press patterns; configured to register a button press pattern triggered by a user observing a displayed behavior or displayed symptom by the special needs individual; configured to match the input at the remote computer server to an electronic file folder associated with the special needs individual; configured to add the registered button press pattern to the electronic file folder; configured to identify a stored symptom or behavior associated with the registered button press pattern; and configured to electronically deliver the prognosis to one or more support team members associated with the special needs individual, which is not required by the product of invention I.  Likewise, the product of invention I can perform another and materially different process, including the express analysis steps recited in claim 1 which include analyze the transmitted recorded button press sequences for patterns; analyze the patterns in comparison to stored known behavior of the special needs individual; and generate an automated prognosis of the analyzed pattern based on the comparison to the known stored behavior, which is not required by the process of invention III. Therefore, Inventions I and III are distinct.
Inventions II and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention III can be performed by another and materially different apparatus from invention II, as invention III does not require any of the details of invention II, including an Internet of Things (IoT) device including, a microphone, a temporary memory storage in the IoT device for recording and storing verbal cues input through the microphone, and a wireless module configured to transmit the recorded verbal cues as a data packet; and a host server or cloud-based server network configured to: receive the transmitted recorded verbal cues; operate a processing server configured to analyze the transmitted recorded verbal cues; transcribe the recorded verbal cues into text or speech data; analyze the recorded verbal cues in comparison to stored known behavior of the special needs individual; generate an automated prognosis of the analyzed recorded verbal cues based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result including the transcribed text or speech data.  Instead, invention III is performed by another and materially different device including an electronic storage device that stores a pre-defined set of button press patterns; configured to register a button press pattern triggered by a user observing a displayed behavior or displayed symptom by the special needs individual; configured to match the input at the remote computer server to an electronic file folder associated with the special needs individual; configured to add the registered button press pattern to the electronic file folder; configured to identify a stored symptom or behavior associated with the registered button press pattern; and configured to electronically deliver the prognosis to one or more support team members associated with the special needs individual, which is not required by the product of invention II.  Likewise, the product of invention I can perform another and materially different process, including the express steps recited in claim 5 which include storing verbal cues input through the microphone, and transmitting the recorded verbal cues as a data packet; receiving the transmitted recorded verbal cues; analyzing the transmitted recorded verbal cues; transcribing the recorded verbal cues into text or speech data; analyzing the recorded verbal cues in comparison to stored known behavior of the special needs individual; and generating an automated prognosis of the analyzed recorded verbal cues based on the comparison to the known stored behavior, which is not required by the process of invention III. Therefore, Inventions II and III are distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Based on the limitations identified above which distinguish each invention from the other in substantive terms, Examination of more than one invention above would place a serious search burden on the Examiner because each invention requires a different search strategy, including different keyword search strings.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996. The examiner can normally be reached MONDAY-FRIDAY, 9AM-5PM (MST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the 

/JAMES B HULL/Primary Examiner, Art Unit 3715